NO. 07-04-0067-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL E

                                   MARCH 23, 2004

                         ______________________________


                             ZELLA WADE, APPELLANT

                                           V.

                    DEERE CREDIT SERVICES, INC., APPELLEE


                       _________________________________

           FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

            NO. 01-09-18,552; HONORABLE HAROLD PHELAN, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                              MEMORANDUM OPINION


      Appellant Zella Wade filed a notice of appeal challenging the trial court’s judgment.

Notwithstanding the trial court’s announcement that it intended to grant a new trial,



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
appellee Deere Credit Services, Inc. also filed a notice of appeal prior to the deadline out

of an abundance of caution. Pending before this Court is Deere Credit’s unopposed

motion to dismiss this appeal following the trial court’s corrected order granting a new trial

on liability and damage claims in Wade’s breach of contract action. We grant the motion.


       The legal effect of an order granting a new trial vacates the original judgment and

returns the case to the trial court as if no previous trial had been conducted. Old Republic

Ins. Co. v. Scott, 846 S.W.3d 832, 833 (Tex. 1993); see also Markowitz v. Markowitz, 118
S.W.3d 82, 88 (Tex.App.–Houston [14th Dist.] 2003, pet. denied); Long John Silver’s, Inc.,

850 S.W.2d 773, 777 (Tex.App.–San Antonio 1993, writ dism’d w.o.j.). Thus, there is no

final judgment from which an appeal may be prosecuted.


       Accordingly, the appeal is dismissed.


                                           Don H. Reavis
                                             Justice




                                              2